Citation Nr: 0307941	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to  service connection for bruxism, as secondary 
to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967, including service in the Republic of Vietnam from April 
1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for PTSD and bruxism. The 
veteran perfected a timely appeal of this determination to 
the Board.

When this matter was previously before the Board in May 2001, 
it was remanded for further development and adjudication.  On 
return to the Board in October 2002, the Board granted 
service connection for PTSD and requested further development 
on the issue of bruxism.  That development has been 
completed, and the case is ready for adjudication.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file. 

2.	The veteran is service connected for PTSD, effective from 
January 11, 1999.

3.	The veteran currently has a diagnosis of bruxism.

4.	The record contains medical evidence and opinion 
indicating that the veteran's bruxism is probably 
proximately due to his service-connected PTSD.




CONCLUSION OF LAW

Bruxism is proximately due to or the result of the service-
connected PTSD. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with VA's duties to notify and 
assist the veteran with his claim as mandated by the VCAA.  
In this regard, the record shows that by the rating 
decisions, as well as in the statement of the case, 
supplemental statements of the case, and various 
correspondence including the Board's remand of May 2001, and 
remand and development request dated in October 2002, VA 
informed the veteran of the evidence needed to support his 
claim.  The veteran was notified of the need to supply 
competent medical evidence to support his claim, and informed 
of efforts VA would make to secure outstanding medical 
records.  Additionally, the RO requested and obtained all 
outstanding relevant treatment records, and the veteran has 
not referenced any outstanding evidence that might aid in his 
claim.  A medical opinion was solicited pertaining to his 
claim, there is no identified evidence that has not been 
accounted for, and the veteran and his representative have 
been given the opportunity to submit written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. 
3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The critical issue in this case is whether the veteran has 
bruxism secondary to the service-connected PTSD.  The record 
reflects that the veteran served in Vietnam from April 1966 
to May 1967.  In numerous statements in support of his claim 
of service connection for PTSD, as well as lay statements 
from his sisters, the veteran reported that after his return 
from Vietnam, he experienced nightmares and other PTSD 
symptomatology which resulted in the grinding of this teeth 
which resulted in the current diagnosis of bruxism.

In October 2002, the Board requested further development of 
the veteran's claims of bruxism as secondary to his service-
connected PTSD.  Evidence submitted includes a January 2003 
letter from the VA staff psychiatrist which indicates that 
the veteran has been under his care for chronic PTSD.  The 
psychiatrist notes that the veteran "continues to have 
bruxism secondary to his PTSD, (specifically due to his 
traumatic nightmares), and bruxism has caused his teeth great 
harm.  The psychiatrist opined that "[i]n my opinion 
treatment for his bruxism and subsequent dental injuries is 
simply an extension of his treatment for PTSD."

The veteran underwent VA dental examination in April 2003.  
He gave a medical history of PTSD and oral pain associated 
with severely abraded maxillary teeth.  Physical examination 
showed no functional impairment due to loss of motion, 
however, maxillary function was severely compromised due to 
maxillary tooth destruction.  The dental diagnosis was severe 
bruxism, probably associated with service trauma and 
secondary to PTSD and chronic major depressive disorder.

Upon consideration of the overall evidence, the Board finds 
that the record contains credible supporting evidence that 
the veteran's bruxism is proximately due to the service-
connected PTSD.  Accordingly, service connection is 
warranted.
ORDER

Entitlement to service connection for bruxism, as secondary 
to service-connected PTSD, is granted.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

